                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

RYAN SEAN MANGEL, individually

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-525-FtM-38MRM

ANI KATIUSKA DAZA,

                Defendant.
                                                 /

                                                ORDER1

        This matter is before the Court on Defendant Ani Katiuska Daza’s (“Daza”) failure

to file a proper answer to the Second Amended Complaint. Two weeks ago, the Court

extended its fourth and final opportunity for Daza to answer. (Doc. 41). It warned Daza

that failure to comply with the Court’s request would result in a clerk’s default. (Id. at 2).

Because Daza ignored the Court’s final Order, it will direct the Clerk to issue a clerk’s

default against her.

        “When a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk

must enter the party’s default.” Fed. R. Civ. P. 55(a). Before directing the Clerk to enter

a default, the Court must first determine whether the Plaintiff properly effected service of

process. See Chambers v. Halsted Fin. Servs., LLC, No. 2:13-CV-809-FTM-38, 2014 WL

3721209, at *1 (M.D. Fla. July 28, 2014).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
       Federal Rule of Civil Procedure 5(a)(1)(B) states that pleadings filed after the

original complaint must be served on every party. “When serving a pleading subsequent,

such as the Second Amended Complaint, the plaintiff need only mail a copy of the

pleading to the last known address of the person served.” Vax-D Med. Tech., LLC v. Tex.

Spine Med. Ctr., 485 F.3d 593, 597 (11th Cir. 2007) (citing Fed. R. Civ. P. 5(b)(2)(B)).

Fed. R. Civ. P. 5(b)(2)(C) specifies that service of such pleadings may be made by

“mailing it to the person’s last known address—in which event service is complete upon

mailing[.]” Here, Plaintiff mailed a copy of the Second Amended Complaint to Daza at

her last known address on November 21, 2019. (Doc. 22). Thus, the Court finds Plaintiff

properly served Defendant.2

       Accordingly, it is now

       ORDERED:

           1. Defendant’s Motion to Dismiss (Doc. 42) is STRICKEN from the record.

           2. The Clerk will enter clerk’s default against Defendant Daza.

           3. Plaintiff should move for default judgment on or before February 25, 2020.

       DONE and ORDERED in Fort Myers, Florida this 12th day of February, 2020.




Copies: All Parties of Record


2The Court also finds Plaintiff properly effectuated service of the original complaint when
a Certified Process Server hand delivered the complaint and summons to Daza at her
home on August 30, 2019. (Doc. 9). See Fed. R. Civ. P. 4(e)(2)(A) (An individual may
be served “in a judicial district of the United States by . . . delivering a copy of the
summons and of the complaint to the individual personally[.]”).



                                            2
